Case: 1:19-cv-02261-JDG Doc #: 18 Filed: 06/01/20 1 of 1. PageID #: 3114




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

                                              )        CASE NO. 1:19-CV-02261
PAMELA TOENNIES,                              )
                                              )
                     Plaintiff,               )        MAGISTRATE JUDGE
                                              )        JONATHAN D. GREENBERG
                     v.                       )
                                              )
ANDREW SAUL,                                  )
Commissioner of Social Security,              )
                                              )        JUDGMENT ENTRY
                     Defendant.               )

       Consistent with the Memorandum Opinion and Order of this Court also filed on June 1,

2020, the Commissioner’s final decision is AFFIRMED.



       IT IS SO ORDERED.

                                                  s/ Jonathan D. Greenberg
                                                  U.S. Magistrate Judge
Date: June 1, 2020
